Name: Council Regulation (EEC) No 2234/88 of 19 July 1988 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 36 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2234 / 88 of 19 July 1988 amending Regulation (EEC) No 1079 / 77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC ) No 1079 / 77 ( 4 ), as last amended by Regulation (EEC) No 1894 / 87 ( 5 ), introduced a co-responsibility levy to apply until the end of the 1987 / 88 milk year and covering , in principle , all milk supplied to dairies and certain sales of milk products at the farm; Whereas this levy was designed to establish a better balance on the milk market by creating a more direct link between production and outlets for milk products while taking account of the importance of the interests of the public ; whereas the information and forecasts currently available indicate that the aforesaid aims will probably not be reached at the end of the period provided for ; whereas it is therefore necessary , on the one hand , to extend the application of the said levy for the 1988 / 89 and 1989 / 90 milk years and , on the other hand , to fix the rate of the levy for the 1988 / 89 milk year at 2% of the target price for milk , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1079 / 77 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'during the 1980 / 81 , 1981 / 82 , 1982 / 83 , 1983 / 84 , 1984 / 85 , 1985 / 86 , 1986 / 87 and 1987 / 88 milk years' is replaced by 'during the 1980 / 81 , 1981 / 82 , 1982 / 83 , 1983 / 84 , 1984 / 85 , 1985 / 86 , 1986 / 87 , 1987 / 88 , 1988 / 89 and 1989 / 90 milk years'. 2 . The following paragraph shall be added to Article 2 : '9 . For the 1988 / 89 milk year , the levy shall be 2 % of the target price for milk .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1988 / 89 milk marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No C 139 , 30 . 5 . 1988 , p. 44 . ( 2 ) OJ No C 187 , 18 . 7 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 4 ) OJ No L 131 , 26 . 5 . 1977 , p . 6 . ( 6 ) OJ No L 182 , 3 . 7 . 1987 , p . 32 .